DETAILED ACTION
The detailed action is in response to the application filed on April 20, 2020, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding one of the IDSs filed by Applicants on July 20, 2020 and the IDS filed on October 15, 2021, the examiner has reviewed the current claims in the identified applications but has not reviewed the prosecution histories and will not be monitoring these applications during their pendency.  Applicants are reminded of the duty of disclosure to identify all relevant art (see MPEP 704.12(a) and 37 CFR 1.56).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term AERO® and MOBIL®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the written description uses unknown units of N/mm for tensile strength (Pg43/L20-Pg44/L7) which is measured in force per unit area.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the recitation of "Mullen burst strength" renders the claim indefinite as the written description states the value is measured using test TAPPI 403 yet does not indicate which version of the multiple versions of the test have been used.  For purposes of examination, the limitation will be interpreted as the layer having any strength.
Claims 2 and 9 recites the limitation "machine direction" in lines 7 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2 and 9 recite a "tensile strength in the machine direction of greater than 10 N/15mm" yet tensile strength is measured as force per area not force per length as claimed.  For purposes of examination, the limitation will be interpreted as the layer having any strength.
Claims 3, 10, and 12 recite the limitation "a dust holding capacity" and the written description states that the dust holding capacity is "measured using a Multipass Filter Tests [sic] at a 25 mg/L base upstream gravimetric level (BUGL), a face velocity of 0.06 cm/s, and a 100 kPa terminal pressure following the ISO 16889/19438 procedure" (Spec., Page 2 / Lines 13-16 ("Pg/L")) yet these procedures are subject to change and the specific versions of these procedures have not been recited in the written description.  The written description further indicates that the procedure has been modified (Spec., Pg45/L3-5).  The written description also notes that the tests have been performed under different conditions without disclosing those different conditions (Spec., Pg45/L5-6).  The claims do not make clear whether each or both procedures identified as ISO 16889 and ISO 19438 measure the property of dust holding capacity.  The uncertainty as to the exact procedure that has been used additionally renders the claims indefinite.  Finally, the test procedure relies upon a fluid identified with a trademarked without identifying the generic terminology such that the identity of the fluid (Spec., Pg45/L7-9) at the time of the application filing is unclear.  For purpose of examination, the claims will be interpreted to recite wherein the fiber web has a dust holding capacity.
Claim 7 recites the limitation "CSF" without identifying what the acronym stands for rendering the claim indefinite.  For purposes of examination the claim will be interpreted as requiring fibrillated fibers.
Claim 9 recites a "tensile strength in the machine direction of greater than 10 N/15mm" yet tensile strength is measured as force per area not force per length as claimed.  For purposes of examination, the limitation will be interpreted as the layer having any strength.
Claim 11 recites an "initial efficiency" which the written description defines as "initial liquid filtration efficiency" (Pg45/L13-15) and is determined using a "similar protocol" as to that in ISO procedures 16889 and 19438 (Spec., Pg45/L29-32) without reciting differences that make the measuring "similar" but not the same.  Further, the ISO testing procedures are subject to change and the specific versions of those procedures have not been identified.  Also, which specific ISO testing procedure has been modified and used is not stated additionally leading to uncertainty as to the exact procedure that has been used.  For purpose of examination, the claim will be interpreted to recite wherein the filter media has a liquid filtration efficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witsch, et al., U.S. Publication No. 2010/0319543 ("Witsch") in view of Godsay, et al., U.S. Publication No. 2010/0252510 ("Godsay").
Applicants' claims are directed towards a manufacture.
Regarding Claims 1, 4-14, and 16-20, Witsch discloses a filter media comprising a layer comprising greater than or equal to 20 wt% and less than or equal to 80 wt% fibrillated fibers (Pg2/Pr19,21-25 (note variety of compatible fibrillated fibers may include cellulose and synthetics)); and a Mullen burst strength of greater than 10 psi (Pg3/Pr39; see also 112(b) analysis).
Witsch does not disclose greater than 10 wt% and less than or equal to 80 wt% binder fibers, or wherein the layer has a basis weight of greater than or equal to 10 g/m2 and less than or equal to 200 g/m2 and
Godsay also relates to a fiber web and discloses greater than 10 wt% and less than or equal to 80 wt% binder fibers(Pr39,40 (note weight ranges of binder fibers can be varied as needed)), and wherein the layer has a basis weight of greater than or equal to 10 g/m2 and less than or equal to 200 g/m2 (Pg5/Pr48)
Regarding Claim 2, Witsch discloses a filter media comprising a layer comprising greater than or equal to 20 wt% and less than or equal to 80 wt% fibrillated fibers (Pg2/Pr19,21-25 (note variety of compatible fibrillated fibers may include cellulose and synthetics)); and has a tensile strength in the machine direction of greater than 10 N/15mm (Pg3/Pr40; see also 112(b) analysis). 
Witsch does not disclose greater than 10 wt% and less than or equal to 80 wt% binder fibers, or wherein the layer comprises less than or equal to 20 wt% binder resin
Godsay also relates to a fiber web and discloses greater than 10 wt% and less than or equal to 80 wt% binder fibers (Pr39,40 (note weight ranges of binder fibers can be varied as needed)), and wherein the layer comprises less than or equal to 20 wt% binder resin (Pg4/Pr43 (note filter media includes option of having a binder which indicates options with no binder possible)).
Regarding Claim 3, Witsch discloses a filter media comprising a layer comprising greater than or equal to 20 wt% and less than or equal to 70 wt% fibrillated fibers (Pg2/Pr19,21-25 (note variety of compatible fibrillated fibers may include cellulose and synthetics)); and wherein the filter media has a dust holding capacity of greater than or equal to 80 g/m2 and less than or equal to 175 g/m2 (Abstract, Pg1/Pr17,47; see also 112(b) analysis).
Witsch does not disclose greater than or equal to 30 wt% and less than or equal to 80 wt% binder fibers,
Godsay also relates to a fiber web and discloses greater than or equal to 30 wt% and less than or equal to 80 wt% binder fibers (Pr39,40 (note weight ranges of binder fibers can be varied as needed)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the fiber web disclosed by Witsch with the binder and basis weight disclosed by Godsay because, according to Godsay, binders can enhance manufacture (Pg4/Pr39) and varying the basis weight can "affect filter performance including filter efficiency, dirt holding capacity and resistance to fluid flow through the filter" (Pg1/Pr3) and "can vary depending on the desired properties of the filter media" (Pg5/Pr51) such as strength (Pg5/Pr48).
Additional Disclosures Included:  Claim 4: where the layer comprises 0 wt% binder resin (Godsay, Pg4/Pr43 (note filter media includes option of having a binder which indicates options with no binder possible)).  Claim 5: wherein the layer comprises greater than or equal to 30 wt% binder fibers  (Godsay, Pr39,40 (note weight ranges of binder fibers can be varied as needed)).  Claim 6: wherein the layer comprises greater than or equal to 60 wt% fibrillated fibers (Witsch, Pg2/Pr19,21-24 (note weight percent range of fibers which include cellulose, synthetics, and glass fibers); Godsay, Pg4/39).  Claim 7: wherein the fibrillated fibers have an average CSF value of greater than or equal to 10 mL and less than or equal to 300 mL (Witsch, Pg2/Pr19,21-25 (note variety of compatible fibrillated fibers); see also 112(b) analysis).  Claim 8: wherein the layer has a thickness of less than or equal to 0.6 mm (Witsch, Pg7/Pr76 (note 14 mils equates to 0.36 mm); Godsay, (Pg5/Pr47,52 (note thickness of filer media can vary "depending on the requirements of a desired application" and may be between 3 and 300 mils which equates to 0.08 to 8 mm)).  Claim 9: wherein the layer has a tensile strength in the machine direction of greater than 10 N/15mm (Pg3/Pr40; see also 112(b) analysis) and/or a mean flow pore size of greater 10 than or equal to 1 micron and less than or equal to 20 microns (Witsch, Pg4/Pr45 (note pore size range); Godsay Pg5/Pr47 (note adjusting pore size based on needs)).  Claim 10: wherein the filter media has a dust holding capacity of greater than or equal to 80 g/m2 and less than or equal to 175 g/m2 (Witsch, Abstract, Pg1/Pr17,47; see also 112(b) analysis).  Claim 11: wherein the filter media has an initial efficiency of at least 60% for a particle size of greater than or equal to 4 microns (Witsch, Pg4/Pr48-49; see also 112(b) analysis).  Claim 12: further comprising a second layer (Witsch, Pg6/Pr69; Godsay, Pg2/Pr36,39).  Claim 13: wherein the second layer is directly adjacent the layer (Godsay, Fig. 1, Pg1/Pr6, Pg2/Pr17,18).  Claim 14: wherein the second layer comprises synthetic fibers, binder fibers, and/or fibrillated fibers (Witsch, Pg2/Pr19,21-25, Pg6/Pr69 (note second layer may be same fibers as first layer); Godsay, Pg2/Pr36,39).  Claim 16: wherein the second layer comprises cellulose and/or synthetic fibers (Witsch, Pg2/Pr21,22; Godsay, Pg4/Pr36,39-40).  Claim 17: wherein the filter media has a dust holding capacity of greater than or equal to 80 g/m2 and less than or equal to 300 g/m2 (Witsch, Abstract, Pg1/Pr17,47; see also 112(b) analysis).  Claim 18: wherein the filter media has a thickness of less than or equal to 2 mm (Godsay, (Pg5/Pr47,52 (note thickness of filer media can vary "depending on the requirements of a desired application" and may be between 3 and 300 mils which equates to 0.08 to 8 mm)).  Claim 19: a third layer (Godsay, Fig. 1, Pg1/Pr7,8,10,11, Pg2/Pr17).  Claim 20: a fourth layer  (Godsay, Pg2/Pr17).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Witsch, et al., U.S. Publication No. 2010/0319543 ("Witsch") in view of Godsay, et al., U.S. Publication No. 2010/0252510 ("Godsay") as applied to Claim 12 above, and further in view of Lucas, U.S. Publication No. 2011/0168622 ("Lucas").
Applicants' claim is directed towards a manufacture.
The combination of Witsch and Godsay discloses the filter media of Claim 12 except wherein the second layer comprises meltblown fibers.
Lucas also relates to a filter media and discloses wherein the second layer comprises meltblown fibers (Fig. 1 (note meltblown layer 12 next to first layer 10), Pg6/Pr16)).
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to combine fiber media disclosed by the combination of Witsch and Godsay with the meltblown layer disclosed by Lucas because, according to Lucas, the meltblown layer provides capacity and typically retains coarser particles such that a combination of filter layers protect injections systems where the fuel passes through both a first layer and a meltblown layer (Pg6/Pr16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779